Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 1 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 2 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 3 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 4 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 5 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 6 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 7 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 8 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 9 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 10 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 11 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 12 of 13
Case 19-10294   Doc 19   Filed 06/20/19 Entered 06/20/19 13:13:11   Desc Main
                          Document     Page 13 of 13
